Title: To George Washington from Lieutenant Colonel John Taylor, 5 September 1779
From: Taylor, John
To: Washington, George


        
          Septr 5th 79 5 O’clock A.M.
        
        The intelligence which I last transmitted to your Excy is in part confirmed. It is certain that the enemy have repaired their flat bottomd boats—but for the present have deferred the expedition which they had in view. The reinforcement arrived with Adml Arbuthnot will amount to more than three thousand men many of them sick, consisting of two Scotch Regiments and two small companies of German

Rifflemen, the remainder recruits to supply the vacancies of the different regiments still on Staten and Long Island. There are at present in the harbour of New-York two ships of 74—one of 70—two of 64, and one of 60 guns and two or three frigates. Accounts by a person who left N-York, (and one who appears to be a man of ingenuity) say that the above vessels are shortly to sail for the West Indies, with six or seven thousand land forces. Some of the circumstances in favor of this report are these; fourty sail of Transports chiefly ships have dropped down to Staten Island to take in water for four months, others going down. Light clothing making for many of the officers. ’Tis the common report among the officers, and asserted for a certainty by some of the principle refugees, that the West indies is the place of their destination. The transports have already taken on board a number of fascines which have been made this summer and more are making. The refugees and Citizens of N-York have been informed that they must do garrison duty the ensuing winter. The enemy have ordered out a number of the Long Island Militia who are employed in building a fort at Brooklyn ferry on that Island. They have added a number of guns to the battery at White Hall in the city. From Bergen, I am informed that several transports said to be empty have gone up the north river. It is supposed to remove their garrison on the river. If any embarkation shall take place I shall have an account of it, and of which I shall immediately inform your Excellency. Enclosed [is] a new emission of the bills of sixty Dollar lately done in New-York: The person from whom I received it informed me that a great quantity of this kind is put into the country by way of Kingsbridge and Bergen. I am &.
      